©0o mA AND Nn fF WW NY

NO wo bP HW HN KN NHN NHN NO HR Ree Ree Re Re OO ReRe
On nDNn On FP WY NYO kK CO UO WAN WD A ff WW NY KF OC

KOLLIN J. ZIMMERMANN (SBN 273092)
kzimmermann(@kilpatricktownsend.com
KILPATRICK TO SEND & STOCKTON LLP
9720 Wilshire Boulevard PH

Beverly Hills, CA 90212-2018

Telephone: 310-248-3830

Facsimile: 310-860-0363

R. CHARLES HENN JR. (admitted pro hac vice)
chenn Kil atricktownsend.com

KEN COOK (admitted pro hac vice)
kcoo Koki ipatricktownsend com

BET R. NELSON (pro hac vice pending)
brnelson ral atricktownsend.com

KILPAT TOWNSEND & STOCKTON LLP
1100 Peachtree Street, Suite 2800

Atlanta, GA 30309

Telephone: 404-815-6500

Facsimile: 404-815-6555

Attorneys for Defendant
ADIDAS AMERICA, INC.

JS-6

FILED
CLERK, U.S. DISTRICT COURT

 

 

 

 

MAR 24, 2020

CENTRAL DISTRICT OF CALIFORNIA
BY: B H DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

ABRAHAM BERTI LEVY, Case No. 2:18-CV-06542 PSG(MAAx)
Plaintiff,
V. {PROPOSED} JUDGMENT
ARBAEAG ADDS secs Moh 38
Defendants. Fime= +30-p-ar

Judge:

 

 

 

 

Courtroom: 6A
Hon. Philip S. Gutierrez

Action Filed: July 30, 2018
Pre-Trial Conference: June 1, 2020
Trial Date: June 16, 2020

CASE NO. 2:18-CV-06542 PSG(MAAx)
PROPOSED-JUDGMENT

 
©0o mA AND Nn fF WW NY

NO wo bP HW HN KN NHN NHN NO HR Ree Ree Re Re OO ReRe
On nDNn On FP WY NYO kK CO UO WAN WD A ff WW NY KF OC

 

 

 

“ec

 

 

- - : tit - Having considered this Motion and all the
pleadings filed in this Action, this Court GRANTS adidas’s Motion for Summary
Judgment in full, dismisses all claims against adidas, and orders that the USPTO

and the Trademark Commissioner cancel Registration No, 4,928,298. Hre-Ceurt

 

JUDGMENT IS ENTERED FOR ADIDAS. IT IS SO ORDERED.

fat AE

TLA~TT

Date: March 24, 2020

 

onorable Philip S. Gutierrez

UNITED STATES DISTRICT JUDGE

-1- CASE NO. 2:18-CV-06542 PSG(MAAx)
PROPOSED-JUDGMENT

 
